Title: From Thomas Jefferson to George Weedon, 23 April 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond Apr. 23. 1781.

The inclosed letter was forwarded to me by Baron Steuben. I suppose it contains an answer to the proposition for exchange of prisoners, and am anxious for a communication of it.

On the 18th. the enemy came from Portsmouth up James river, their force unknown. They landed in two bodies, the one at Burwell’s ferry, the other near the mouth of Chickahominy. This latter circumstance obliged Colo. Innes to retire lest he should be found between the two fires. The upper party proceeded to the Shipyard. What injury they did there is not yet known to me. I take for granted they burnt the Thetis. The stores had been all removed 8 or 10 miles higher up. The two small gallies also retired up the [river]. Whether by this they have been saved is not yet known. The enemy left Wmsburg yesterday morning. Where next the event alone will shew. Tho’ this is the 5th day since every man able to bear arms in Hanover, Goochld, Henrico, Chesterfd., Powhatan, Dinwiddie and Prince George and half those of Amelia and Cumberland were ordered to assemble at Petersburg and this place, without waiting to be formed into companies in their own counties, yet we have here only a little upwards of 300. How many at Petersburg I know not, but probably not many more. I am with much respect Sir Your mo. ob. servt.,

Th: Jefferson

